            Case 1:21-cv-00532-SAG Document 78 Filed 07/12/21 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND

        CHAMBERS OF                                                         101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                   BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                      (410) 962-7780
                                                                        MDD_SAGchambers@mdd.uscourts.gov




                                                        July 12, 2021
  LETTER ORDER

          Re: Carrasco v. M&T Bank
              Civil Case No. SAG-21-532

  Dear Mr. Carrasco and Counsel:

          I am in receipt of Mr. Carrasco’s Motion for Temporary Restraining Order, ECF 76. In
  federal court, a temporary restraining order is a device used to preserve the status quo where
  immediate and irreparable injury will accrue to one party while litigation proceeds on the merits
  (for example, where one party seeks the immediate sale of disputed property before the Court can
  determine lawful ownership). See Fed. R. Civ. P. 65. It is not used in the sense of a restraining
  order that can be obtained in some state courts restricting contact between two
  parties. Accordingly, ECF 76 will be DENIED.

         It appears, instead, that ECF 76 describes a garden-variety discovery dispute. The email
  attached to ECF 76 contains no evidence of improper intimidation, but exemplifies routine
  correspondence about discovery issues. That said, it is obvious that the parties have divergent
  views on the conduct and scope of additional discovery in this case. I have asked Judge
  Copperthite, to whom the case has been referred for discovery management, to schedule a
  conference with the parties to determine what additional discovery, if any, is warranted.

         Despite the informal nature of this letter, it is an order of the Court and should be docketed
  as such.


                                                        Sincerely yours,

                                                                /s/

                                                        Stephanie A. Gallagher
                                                        United States District Judge
